Citation Nr: 1332423	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-36 047	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for an eye disability.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Paul, Minnesota.  

This case was initially before the Board in March 2012 when it was remanded for evidentiary development.  It returned to the Board in May 2013, when it was again remanded.  

In the May 2013 remand, the Board requested a medical opinion.  A June 2013 supplemental statement of the case indicates that such a medical opinion was obtained on May 31, 2013.  The Board has extensively checked the Veteran's paper claims file, the Veterans Benefits Management System (VBMS), and the Virtual VA efolders for that medical opinion.  It does not appear to have been associated with any of the three filing systems related to this case.  Thus, a remand is necessary in order for a copy of that May 31, 2013 medical opinion to be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Chicago VA Medical Center, or any other VA medical facility that may have treated the Veteran for eye disability, since March 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for any eye disorder, record of which is not already on file.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain a copy of the May 31, 2013 medical opinion mentioned in the June 2013 supplemental statement of the case and associate that document with the claims file.

4.  The AOJ should ensure that the medical opinion is adequate and complies with each of the Board's May 2013 remand instructions.  Obtain any clarifications as necessary in order to ensure such adequacy and compliance.

5.  Following any additional indicated development, the AOJ should address whether to readjudicate the Veteran's claim of service connection for an eye disability.  If evidence is received that requires readjudication and a benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

